The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is without merit. In reviewing the evidence underlying a criminal conviction, the standard to be applied is whether, after viewing the evidence in the light most favorable to the People, any rational trier of fact could have found the defendant guilty beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307, 319; People v Giuliano, 65 NY2d 766, 768; People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932).
The issues of the accuracy of identification testimony and the credibility of witnesses are clearly questions of fact to be resolved by the jury (see, People v Batts, 111 AD2d 761; People v Di Girolamo, 108 AD2d 755) whose findings should not be lightly overturned on appeal (see, People v Gruttola, 43 NY2d 116; People v Bussey, 111 AD2d 403). Given the circumstances under which the complainant viewed the defendant during the robbery, his subsequent in-court identification and the unusual physical appearance of the defendant’s black beard, which contained a white spot, we find the evidence sufficient to support the verdict (see, People v Contes, 60 NY2d 620, 621). Mollen, P. J., Mangano, Niehoff and Weinstein, JJ., concur.